GARDEN, JUDGE:
On February 22, 1980, at about 9:30 p.m., the claimant was operating his mother’s 1973 Dodge Dart automobile in a northerly direction on Route 14 between Vienna and Williamstown, West Virginia. While traveling at a speed of 40 miles per hour, claimant struck a pothole which he described as being “a foot in circumference around and probably three or maybe a little bit more inches deep.”
No evidence was introduced which would establish that the respondent knew or should have known of the existence of this defect in the highway, and, since the respondent is not an insurer of motorists using its highways, this claim must be disallowed. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947).
Claim disallowed.